ORDER

PER CURIAM.
Special School District of Saint Louis County (SSD), appeals the granting of summary judgment in favor of John Borsa, respondent, in an action for breach of an employment contract. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.